Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 20, 2013 (the “Effective Date”), is entered into by and among
VENOCO, INC.  (the “Company”), and the undersigned lenders party to the Credit
Agreement defined below, and acknowledged by CITIBANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

INTRODUCTION

 

A.                                    This Amendment is in respect of the Fifth
Amended and Restated Credit Agreement, dated as of October 3, 2012, among the
Company, the Guarantors from time to time parties thereto, the several financial
institutions from time to time parties thereto as Lenders, the Administrative
Agent, the Arranger, the Syndication Agent and the Documentation Agent and the
other Persons from time to time parties thereto (as amended, supplemented,
restated or otherwise modified, the “Credit Agreement”).

 

B.            The Company has requested certain modifications to the Credit
Agreement specified below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions; Rules of Interpretation.  Unless otherwise defined in
this Amendment, each capitalized term used in this Amendment has the meaning
assigned to such term in the Credit Agreement.  The rules of interpretation set
forth in Section 1.2 of the Credit Agreement are incorporated in this Amendment
as if set forth in the Amendment.

 

SECTION 2.  Amendments to Credit Agreement.

 

(a)                                 New Definitions in Section 1.1 of the Credit
Agreement.  The following definitions are added in appropriate alphabetical
order to Section 1.1:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective

 

--------------------------------------------------------------------------------


 

with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

“Specified Loan Party” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined before giving effect
to this paragraph).

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

(b)                                 Amendment to Definitions in Section 1.1 of
the Credit Agreement.  The following clause is added to the end of the
definition of “Obligations”:

 

; provided further, however, that Excluded Swap Obligations shall not be
“Obligations.”

 

(c)                                  Amendment to Section 4.5 of the Credit
Agreement.  The following new paragraph is added to the end of Section 4.5:

 

(c)                                  The Borrower, at the time the Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its Guaranty and
the other Loan Documents in respect of such Swap Obligation.  The obligations
and undertakings of the Borrower under this paragraph shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full.  The Borrower intends this paragraph to constitute, and this paragraph
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

(d)                                 Amendment to Section 8.9 of the Credit
Agreement.

 

(i)                                     Clause (a) of Section 8.9 of the Credit
Agreement is hereby amended by (1) deleting the number “.75” where it appears in
such clause (a) of Section 8.9 and inserting in place thereof “.85” and
(2) deleting the phrase “then the Company may in any fiscal year commencing with
the 2012 fiscal year, following delivery to the Administrative Agent of the
Company’s audited consolidated financial statements pursuant to Section 7.1(a),
declare and pay regular Cash Dividends that do not exceed the greater of
(x) $12,000,000 and (y) an aggregate amount equal to 30% of Consolidated Net
Income for the four fiscal

 

2

--------------------------------------------------------------------------------


 

quarters ending immediately prior to the making of any Restricted Payment, but
not to exceed in any event $15,000,000” from such clause (a) of Section 8.9 and
inserting in place thereof the phrase “then the Company may declare and pay
regular Cash Dividends that do not exceed, when aggregated with the dividends
paid in the fiscal quarter in which such dividend is paid and the prior three
fiscal quarters, $35,000,000”.

 

(ii)                                  Clause (b) of Section 8.9 of the Credit
Agreement is hereby amended and restated in its entirety to read “(Reserved)”.

 

(iii)                               Clause (d) of Section 8.9 of the Credit
Agreement is hereby amended by inserting the number “(i)” between “make” and
“optional” in such Clause (d) and inserting the following phrase immediately
after the parenthetical in such Clause (d): “and (ii) purchases and redemptions
of the 2017 Senior Notes;”

 

(e)                                  Amendment to Section 9.3 of the Credit
Agreement.  The following sentence is added to the end of Section 9.3:

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

SECTION 3.  Representations and Warranties, Etc.  The Company and each of the
Loan Parties represents and warrants to the Administrative Agent, the Issuing
Lender and the Lenders that as of the Effective Date and after giving effect to
the amendments and waivers in this Amendment:

 

(a)                                 each of the representations and warranties
by the Loan Parties contained in the Credit Agreement and in the other Loan
Documents are true and correct on and as of such date in all material respects
as though made as of the date hereof, except those that by their terms relate
solely as to an earlier date, in which event they shall be true and correct in
all material respects on and as of such earlier date;

 

(b)                                 the execution, delivery and performance of
this Amendment has been duly authorized by all requisite organizational action
on the part of the Company and each other Loan Party;

 

(c)                                  the Credit Agreement as amended hereby and
each other Loan Documents constitute valid and legally binding agreements
enforceable against each Loan Party that is a party thereto in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity, regardless of whether considered
in a proceeding in equity or at law; and

 

3

--------------------------------------------------------------------------------


 

(d)                                 no Default or Event of Default exist under
the Credit Agreement or any of the other Loan Documents.

 

SECTION 4.  Ratification.  The Company and each other Loan Party hereby ratifies
and confirms, as of the Effective Date, (a) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
as such covenants and agreements may be modified by this Amendment and the
transactions contemplated thereby and (b) all of the Obligations under the
Credit Agreement and the other Loan Documents.

 

SECTION 5.  Effectiveness.  This Amendment shall become effective as of the
Effective Date when all of the conditions set forth in this Section 5 have been
satisfied.

 

(a)                                 The Administrative Agent shall have received
executed counterparts of this Amendment from the Company, the Guarantors, the
Administrative Agent and each Lender.

 

(b)                                 The Administrative Agent shall have received
all reasonable out-of- pocket fees, costs and expenses incurred in connection
with the negotiation, preparation, execution and delivery of this Amendment and
related documents (including the fees, charges and disbursements of counsel to
the Administrative Agent) for which the Company has received an invoice at least
one Business Day before the Effective Date.

 

(c)                                  The Company shall have (i) received at
least $155 million from Denver Parent Corporation as a cash capital contribution
and shall have purchased more than 50% of the 2017 Senior Notes and
(ii) delivered a certificate to the Administrative Agent certifying the
percentage of the 2017 Senior Notes that have been purchased.

 

SECTION 6.  Governing Law; Severability; Integration.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.  If any provision of this Amendment or any other Loan Document is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  This Amendment and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 

SECTION 7.  Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original and all of
which when taken together shall constitute a single document.

 

SECTION 8.  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns;

 

4

--------------------------------------------------------------------------------


 

provided, however, that (a) the Company may not assign or transfer its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender; and (b) the rights of sale, assignment and transfer of
the Lenders are subject to Section 11.8 of the Credit Agreement.

 

SECTION 9.  Miscellaneous.  (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended,
waived or otherwise modified by this Amendment; (b) this Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement; and (c) a
facsimile signature of any party hereto shall be deemed to be an original
signature for purposes of this Amendment.

 

SECTION 10.  ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

(Remainder of Page Left Intentionally Blank)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

By:

/s/ Timothy A. Ficker

 

Name:  Timothy A. Ficker

 

Title:  Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

By:

/s/ Timothy A. Ficker

 

Name:  Timothy A. Ficker

 

Title:  Chief Financial Officer

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

By: VENOCO, INC., it Manager

 

 

 

By:

/s/ Timothy A. Ficker

 

Name:  Timothy A. Ficker

 

Title:  Chief Financial Officer

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

By:

/s/ Timothy A. Ficker

 

Name:  Timothy A. Ficker

 

Title:  Chief Financial Officer

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 

 

 

By:

/s/ Timothy A. Ficker

 

Name:  Timothy A. Ficker

 

Title:  Chief Financial Officer

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

By:

/s/ Phil Ballard

 

Name:  Phil Ballard

 

Title:  Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Terry Donovan

 

Name:  Terry Donovan

 

Title:  Managing Director

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Joseph Scott

 

Name:  Joseph Scott

 

Title:  Senior Vice President

 

 

 

 

 

RB INTERNATIONAL FINANCE (USA) LLC

 

 

 

By:

/s/ Peter Armieri

 

Name:  Peter Armieri

 

Title:  Vice President

 

 

 

 

 

By:

/s/ Brad Woodhouse

 

Name:  Brad Woodhouse

 

Title:  Vice President

 

 

 

 

 

BOKF, NA dba BANK OF OKLAHOMA

 

 

 

 

 

By:

/s/ Parker Heikes

 

Name:  Parker Heikes

 

Title:  AVP

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name:  Ronald E. McKaig

 

Title:  Managing Director

 

S-2

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kevin Donaldson

 

Name:  Kevin Donaldson

 

Title:  Senior Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Vipul Dhadda

 

Name:  Vipul Dhadda

 

Title:  Authorized Signatory

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:  Michael Spaight

 

Title:  Authorized Signatory

 

 

 

 

 

SOVEREIGN BANK, N.A.

 

 

 

By:

/s/ Puiki Lok

 

Name:  Puiki Lok

 

Title:  VP

 

 

 

 

 

By:

/s/ Vaughn Buck

 

Name:  Vaughn Buck

 

Title:  EVP

 

 

 

 

 

ABN AMRO CAPITAL USA LLC

 

 

 

By:

/s/ Darrell Holley

 

Name:  Darrell Holley

 

Title:  Managing Director

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:  David Montgomery

 

Title:  Executive Director

 

S-3

--------------------------------------------------------------------------------